United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
                       UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT                        July 31, 2007

                                                                   Charles R. Fulbruge III
                                                                           Clerk
                                 No. 06-30273
                               Summary Calendar


                         UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                      versus

               DONNIE JERMAINE LEWIS, also known as D-Lew,

                                                      Defendant-Appellant.


               Appeal from the United States District Court
                   for the Western District of Louisiana
                             (2:04-CR-20145-5)


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Having pleaded guilty, Donnie Jermaine Lewis appeals his

conviction and 235-month sentence for conspiracy to distribute 50

grams or more of cocaine base, in violation of 21 U.S.C. § 846.

     For the first time on appeal, Lewis challenges the sufficiency

of his plea agreement’s stipulated factual basis, maintaining:                  it

failed    to    establish   the   essential    elements     of   the   crime    of

conspiracy; and it was undermined by his subsequent statements.

Lewis    failed   to   raise   this    challenge   during    his   guilty-plea



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
colloquy and did not attempt to withdraw his plea.               Accordingly,

our review is for plain error only.        See United States v. Vonn, 535

U.S. 55, 59 (2002); United States v. Angeles-Mascote, 206 F.3d 529,

530 (5th Cir. 2000).     Under such review, Lewis must show a clear or

obvious error that affected his substantial rights. E.g., Angeles-

Mascote, 206 F.3d at 530.        Even then, we retain discretion to

correct   the   error;   ordinarily,    we   will   not   do   so   unless    it

seriously affects the fairness, integrity, or public reputation of

judicial proceedings.     Id.

     In his stipulation, Lewis admitted that, over the course of

approximately six years, he conspired with his co-defendant and

others to   distribute    a   controlled     substance.        Lewis   did   not

subsequently dispute this admission.            Therefore, he fails to

establish plain error.     See United States v. Morgan, 117 F.3d 849,

853 (5th Cir. 1997) (“To establish a drug conspiracy in violation

of 21 U.S.C. § 846, the government must prove ... (1) an agreement

existed to violate narcotics laws, (2) the defendant knew of [it],

and (3) the defendant voluntarily participated in it.”).

     As Lewis properly concedes, his challenge to our court’s

presumption of reasonableness afforded a sentence imposed within a

properly-calculated guidelines range is foreclosed. Rita v. United

States, 127 S. Ct. 2456 (2007); United States v. Alonzo, 435 F.3d

551, 554-55 (5th Cir. 2006).



                                    2
     Lewis also properly concedes his challenge based on the

guidelines sentencing disparity between cocaine and crack offense

levels is foreclosed by United States v. Leatch, 482 F.3d 790 (5th

Cir. 2007).   He raises it only to preserve its possible further

review.

                                                      AFFIRMED




                                3